Citation Nr: 0204524	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  95-36 808	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating of post-operative 
residuals of a service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to June 1974, 
and from May 1985 to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by which 
an RO denied an increased rating above 20 percent for the 
veteran's service-connected left shoulder disability.  


REMAND

In October 1995, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, indicating a desire to appear 
personally in Washington, DC before the Board.  In a June 
1998 VA Form 9, the veteran indicated that he did not want a 
Board hearing.  Nevertheless, in a letter to a Congressman 
dated in November 1999, the veteran suggested that he was on 
a list awaiting a hearing before the Board.  In March 2002, 
the Board wrote the veteran seeking clarification as to his 
desire for a Board hearing.  The veteran responded that he 
wanted to appear before a member of the Board by means of a 
videoconference hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a member of the Board as 
requested by the veteran in his March 
2002 statement.  If videoconference 
capability is not available, the veteran 
should be informed that he will be 
scheduled on the next available Travel 
Board hearing docket by the RO, unless he 
withdraws his request.  The claims 
folders should be made available to the 
veteran and his representative so that 
they may prepare for the hearing.  They 
should be notified of the date and time 
of the hearing.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folders 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

